DETAILED ACTION

Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,012,311 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the 11,012,311 with obvious wording variations. A comparison of the claims are shown below:

Pending Application 17/229908
Patent 11,012,311

1. A method for operating an SDN-based mobile communication system, wherein the SDN-based mobile communication system provides a control plane function that possesses information from an access network about location and/or proximity of devices and information about rules and/or policies for setting up sessions for the devices, wherein the system comprises a mobile network comprising the control plane and a data plane, with a network controller being implemented between the control plane and the data plane, wherein the method comprises: upon a particular device's request for session establishment, receiving, via signaling and at the control plane, device related information; based 
2. The method according to claim 1, wherein the device related information includes a location attribute that represents information about the location 
3. The method according to claim 2, further comprising: using, by the control plane, the location attribute to map the location to a virtual data plane node on the control plane function's abstract view of the data plane; and passing an identifier of the virtual data plane node to the network controller, wherein the network controller maps the identifier to the suitable data plane node for policy enforcement.  
4. The method according to claim 2, further comprising: Page 22 of 26Attorney Docket No. 818175 (Client Ref. NLE-722-16-US-ch) using, by the control plane, the location attribute to identify a group of virtual data plane nodes on the control plane function's abstract view of the data plane; and passing, by the control plane, a group identifier, which identifies the selected group of virtual data plane nodes, to the network controller, wherein the network controller 
5. The method according to claim 1, wherein the device related information includes information related to context and/or information related to the network of the service being used by a device.  
6. The method according to claim 1, wherein the control plane function is implemented as an integrated gateway control function (GW-C), and the control plane comprises a combined Serving Gateway and PDN Gateway.  
7. The method according to claim 6, wherein the GW-C determines an edge policy enforcement point based on a device's location information received via signaling with a mobility management entity, wherein the GW-C resolves the device's location information into the edge policy enforcement point eligible for the device's location according to 
8. The method according to claim 1, wherein the policy enforcement points are implemented to replace Serving Gateway and PDN Gateway components sitting in the data plane.  
9. The method according to claim 1, wherein one of the data plane nodes selected to act as the policy enforcement points functions as an edge policy enforcement point terminating an interface towards a radio or a fixed line access node.  
10. The method according to claim 1, wherein one of the data plane nodes selected to act as the policy enforcement points functions as an edge policy enforcement point being located on a radio or a fixed line access node.  
11. The method according to claim 1, wherein the one or multiple data plane nodes selected to act as the policy 
12. A method for operating an SDN-based mobile communication system, wherein the SDN-based mobile communication system provides a control plane function that possesses information from an access network about location and/or proximity of devices and information about rules and/or policies for setting up sessions for the devices, wherein the system comprises a mobile network comprising the control plane and a data plane, with a network controller being implemented between the control plane and the data plane, the method comprising: upon a particular device's request for session establishment, receiving, via signaling and at the control 
13. The method according to claim 12, wherein the device related information includes a location attribute that represents information about the location and/or the proximity of a corresponding device.  
14. The method according to claim 13, wherein the network controller maps the location attribute to the suitable data plane nodes for policy enforcement.  
15. The method according to claim 12, wherein the device related information includes information related to context and/or information related to the network of the service being used by a device.  

17. The method according to claim 12, wherein the policy enforcement points are implemented to replace Serving Gateway and PDN Gateway components sitting in the data plane.  
18. The method according to claim 12, wherein one of the data plane nodes selected to act as the policy enforcement points functions as an edge policy enforcement point terminating an interface towards a radio or a fixed line access node.  
19. The method according to claim 12, wherein one of the data plane nodes selected to act as the policy enforcement points functions as an edge policy 
20. A SDN-based mobile communication system for a mobile network, the system comprising: a control plane that implements a control plane function, wherein the control plane is configured to: hold information from an access network about location and/or proximity of devices, and information about rules and/or policies for setting up sessions for the devices; upon a particular device's request for session establishment, receive, via signaling, device related information; based on the device related information that is received via the signaling, perform selection of an abstract data plane node or a group of abstract data plane nodes; and provide the selected abstract data plane node or the selected group of abstract data plane nodes to a network controller; and the network controller implemented between 


1. A method for operating an SDN-based mobile communication system, the method comprising: providing a control plane function that possesses information from an access network about location and/or proximity of devices and information about rules and/or policies for setting up sessions for the devices, wherein the system comprises a mobile network comprising the control plane and a data plane, with a network controller being implemented between the control plane and the data plane; upon a particular device's request for session establishment, receiving, via signaling and by the control plane, device related information directly from the access network; based on the device related 

2. The method according to claim 1, wherein the device related information includes a location attribute that 

3. The method according to claim 2, wherein the network controller maps the location attribute to the suitable data plane nodes for policy enforcement.

4. The method according to claim 2, further comprising: using, by the control plane, the location attribute to map the location to a virtual data plane node on the control plane function's abstract view of the data plane; and passing an identifier of the virtual data plane node to the network controller, wherein the network controller maps the identifier to the suitable data plane node for policy enforcement.

5. The method according to claim 2, further comprising: using, by the control 

6. The method according to claim 1, wherein the device related information includes information related to context and/or information related to the network of the service being used by a device.

7. The method according to claim 1, wherein the control plane function is implemented as an integrated gateway control function (GW-C), and the control plane comprises a combined Serving Gateway and PDN Gateway.

8. The method according to claim 1, wherein the policy enforcement points are implemented to replace Serving Gateway and PDN Gateway components sitting in the data plane.
9. The method according to claim 1, wherein one of the data plane nodes selected to act as the policy enforcement points functions as an edge policy enforcement point terminating an interface towards a radio or a fixed line access node.

10. The method according to claim 1, wherein one of the data plane nodes selected to act as the policy enforcement points functions as an edge policy enforcement point being located on a radio or a fixed line access node.

11. The method according to claim 7, wherein the GW-C determines an edge 
12. The method according to claim 1, wherein the one or multiple data plane nodes selected to act as the policy enforcement points function as root policy enforcement points comprising forwarding elements under management of the network controller that are closest to respective services requested by the particular device.

13. The method according to claim 1, wherein root policy enforcement point selection and configuration is triggered reactively upon interception of traffic to 

14. A SDN-based mobile communication system, the system comprising: a mobile network comprising a control plane and a data plane; the control plane that implements a control plane function, wherein the control plane is configured to: hold information from an access network about location and/or proximity of devices, and information about rules and/or policies for setting up sessions for 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456